IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-173-CR


JANE MATYASTIK,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT OF MILAM COUNTY 

NO. 17,644, HONORABLE ROGER HASHEM, JUDGE PRESIDING
 


PER CURIAM
	On appeal by trial de novo from justice court, appellant was convicted of allowing
a child at least four years old but less than fifteen years old ride in the front seat of a car without
being secured by a seat belt.  Tex. Rev. Civ. Stat. Ann. art. 6701d, § 107C (West Supp. 1993). 
The punishment is a $50 fine.
	This Court has jurisdiction in this cause only if the sole issue is the constitutionality
of section 107C.  Tex. Code Crim. Proc. Ann. art. 4.03 (West Supp. 1993).  Appellant's four
points of error do not challenge the constitutionality of the statute, but instead assert various
procedural complaints.  Under the circumstances, this Court is without jurisdiction.
	The appeal is dismissed.  

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Appeal Dismissed
Filed:   October 13, 1993
Do Not Publish